Citation Nr: 0501902	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.  

2.  Entitlement to service connection for amputation, right 
fifth toe, secondary to service-connected postoperative 
residuals, fracture, mid-shaft, right femur with retained rod 
and limitation of motion, right knee and hip.

3.  Entitlement to service connection for amputation, left 
fifth toe, secondary to service-connected postoperative 
residuals, fracture, mid-shaft, right femur with retained rod 
and limitation of motion, right knee and hip.

4.  Entitlement to service connection for arthritis of the 
hips, knees and fingers.  

5.  Entitlement to an increased rating for service-connected 
postoperative residuals, fracture, mid-shaft, right femur 
with retained rod and limitation of motion, right knee and 
hip, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1992.

The veteran's appeal as to the issues listed above arose from 
a June 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, which 
determined that no new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for bronchitis, and which denied claims of 
entitlement to service connection for amputation, right and 
left fifth toes, with the amputation of both toes claimed as 
secondary to service-connected postoperative residuals, 
fracture, mid-shaft, right femur with retained rod and 
limitation of motion, right knee and hip.  At that time, the 
RO also denied a claim of entitlement to service connection 
for arthritis of the hips, knees and fingers, and denied a 
claim of entitlement to an increased rating for service-
connected postoperative residuals, fracture, mid-shaft, right 
femur with retained rod and limitation of motion, right knee 
and hip, evaluated as 20 percent disabling.  The veteran 
appealed, and in September 2003, the Board remanded the claim 
for additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1992, the RO 
denied a claim of entitlement to service connection for 
bronchitis.

2.  The evidence received since the RO's August 1992 decision 
which denied service connection for bronchitis, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have amputation of the right fifth 
toe as the result of disease or injury that was present 
during his active military service, or as a result of a 
service-connected condition

4.  The veteran does not have amputation of the left fifth 
toe as the result of disease or injury that was present 
during his active military service, or as a result of a 
service-connected condition.

5.  The veteran does not have arthritis of the hips, knees or 
fingers as the result of disease or injury that was present 
during his active military service, nor was arthritis 
manifested until more than one year after service separation.

6.  The veteran's postoperative residuals, fracture, mid-
shaft, right femur with retained rod and limitation of 
motion, right knee and hip, is productive of a range of 
motion in the right knee from 0 to 130 degrees, the right hip 
has 115 degrees of flexion; his disability is not productive 
of a marked knee or hip disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 1992 decision which denied a claim of entitlement 
to service connection for bronchitis; the claim for service 
connection for bronchitis is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The veteran does not have amputation of the right fifth 
toe as the result of disease or injury that was incurred 
during his active military service, or as a result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).  

3.  The veteran does not have amputation of the left fifth 
toe as the result of disease or injury that was incurred 
during his active military service, or as a result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).  

4.  The veteran does not have arthritis of the hips, knees or 
fingers as the result of disease or injury that was incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

5.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for postoperative residuals, fracture, 
mid-shaft, right femur with retained rod and limitation of 
motion, right knee and hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40. 4.45, 4.71a, Diagnostic Code 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2001 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions, and a rating in excess 
of 20 percent for his service-connected right lower extremity 
disorder, had been met.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC), informed the appellant of the relevant criteria.  In 
addition, in February 2004, the RO sent the veteran a letter 
notifying him of his and VA's respective duties to obtain 
evidence (hereinafter "VCAA notification letter").  This 
letter identified the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in VCAA notification letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
relevant records from any Federal agency, which may include 
service medical records, records from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  He was further notified 
that VA would make efforts on his behalf to obtain relevant 
records not held by a Federal agency, which may include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  He was notified 
that it was still his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  The veteran was requested to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
There is no record of a reply that is responsive to the RO's 
request.  It appears that the all elements required for 
proper notice under the VCAA, to include the "fourth 
element" as set forth in Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the veteran after the RO's June 2001 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Pelegrini, 18 Vet. App. at 120.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA notification letter was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the VCAA 
notification letter was sent, the case was readjudicated and 
in June 2004 a Supplemental Statement of the Case was 
provided to the appellant.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, and VA and non-VA 
treatment records.  With regard to the claim for an increased 
rating, the veteran has been afforded a VA examination.  With 
regard to the other claims, to the extent that he has not 
been afforded an examination and etiological opinions have 
not been obtained, the Board finds that the evidence, 
discussed infra, warrants the conclusion that a remand for 
examinations and/or etiological opinions are not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims suffer 
from several combinations of the following defects: he is not 
shown to have received treatment for, or a diagnosis of, the 
claimed condition during service, which ended in January 
1992, the first evidence of the claimed condition comes 
several years after separation from service, the claims file 
does not currently contain competent evidence showing that he 
has the claimed condition, and/or that the claimed condition 
is related to his service, or to a service-connected 
condition.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  New and Material

A review of the claims file shows that in July 1992, the RO 
denied the veteran's claim of entitlement to service 
connection for bronchitis.  In August 1992, after additional 
evidence was received, the RO again denied the claim of 
entitlement to service connection for bronchitis.  There was 
no appeal, and the RO's decision became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In July 2000, the veteran filed to reopen his claim, and in 
June 2001 the RO denied the claim.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in August 1992.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1992 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's August 1992 
decision included the veteran's service medical records, 
which showed that he was treated for bronchitis on three 
occasions, in 1985, 1989 and 1992.  The veteran's separation 
examination report, dated in October 1991, showed that his 
lungs and chest were clinically evaluated as normal, and that 
a chest X-ray was normal.  In an accompanying "report of 
medical history," the veteran denied having a history of 
"chronic or frequent colds," asthma, shortness of breath, 
or chronic cough.  

As for the post-service evidence, it consisted of VA 
examination reports, dated in June 1992.  A general medical 
examination report contained a diagnosis noting "history of 
multiple episodes of acute bronchitis, no residuals."  

At the time of the RO's August 1992 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had bronchitis, or that bronchitis was related to 
his service.  

Evidence received since the RO's August 1992 decision 
consists VA and non-VA medical treatment reports, dated 
between 1996 and 2000.  This evidence includes VA outpatient 
treatment reports noting that the veteran was advised to quit 
smoking, and that he had COPD (chronic obstructive pulmonary 
disease).  An August 2000 report notes "copd/chronic 
bronchitis" and that a chest X-ray revealed no infiltrates 
or bronchitis changes.  Reports from the North Little Rock 
Family Practice Clinic (NLRFPC), include an August 1996 
report containing diagnoses of acute bronchitis and tobacco 
abuse.  An October 1998 report contains diagnoses of "acute 
bronchitis, recurrent" and "smoking cessation."  See also 
October 1999 report (same).  A September 1999 report contains 
diagnoses of "acute bronchitis with respiratory infection," 
and "smoker."  

This evidence that was not of record at the time of the RO's 
August 1992 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In particular, none of 
the new, relevant medical evidence is dated prior to August 
1996, such that all of this evidence is dated well over four 
years after separation from service.  In addition, none of 
the medical evidence includes competent evidence of a nexus 
between bronchitis and the veteran's service.  The Board 
therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
claim is therefore not reopened.  

III.  Service Connection

The veteran argues that service connection is warranted for 
amputation, right and left fifth toes, with both toes claimed 
as secondary to service-connected postoperative residuals, 
fracture, mid-shaft, right femur with retained rod and 
limitation of motion, right knee and hip.  He also argues 
that service connection is warranted for arthritis of the 
hips, knees and fingers.  

With regard to the claims for the bilateral fifth toes, the 
Board notes that it appears that at times, both the RO and 
the veteran have misidentified the toe in issue.  
Specifically, in January 2000, the veteran filed a claim for 
service connection for amputation of his left fifth toe.  
However, in a May 2000 rating decision, the RO denied service 
connection for amputation of the right fifth toe.  In July 
2000, the veteran submitted a claim for service connection 
for amputation of the right fifth toe.  In June 2001, the RO 
denied service connection for amputation of both the right 
and the left fifth toes.  As discussed below, the evidence 
shows that the veteran's left fifth toe was amputated in 
January 2000.  However, there is no medical evidence showing 
that the veteran's right fifth toe has been amputated.  Under 
the circumstances, as the RO mischaracterized the toe in 
issue in its May 2000 decision, and as the veteran has 
appealed the issues of service connection for both the right 
and the left fifth toes, the Board has determined that a new 
and material analysis is not for application, and that the 
claims for the right and left fifth toes will be analyzed on 
a direct basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for postoperative 
residuals, fracture, mid-shaft, right femur with retained rod 
and limitation of motion, right knee and hip, evaluated as 20 
percent disabling.  

A.  Right Fifth Toe

Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran's service medical reports do not show amputation 
of the right fifth toe.  The veteran's separation examination 
report, dated in October 1991, shows that his feet were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran denied having a history of 
loss of finger or toe.  As for the post-service medical 
evidence, it consists of VA outpatient treatment and 
examination reports dated between 1992 and 2000, and private 
medical reports dated between 1996 and 2000.  None of this 
medical evidence shows that the veteran's right fifth toe has 
been amputated.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

B.  Left Fifth Toe

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a left fifth toe disorder.  The 
veteran's separation examination report, dated in October 
1991, shows that his feet were clinically evaluated as 
normal.  In an accompanying "report of medical history," 
the veteran denied having a history of "loss of finger or 
toe."  

As for the post-service medical evidence, NLRFPC reports show 
that in November 1997, the veteran sought treatment for left 
fifth toe pain of about eight months' duration.  On 
examination, the left fifth toe had intractable keratoma at 
the distal lateral aspect that was painful to palpation.  
There were beginning hammertoe deformities at toes 2-5 
bilaterally with beginning dorsal hyperkeratosis of the 
lesser digits bilaterally.  There was beginning mycosis with 
some splitting of nail plates of the hallux through fifth 
toes, bilaterally.  The examiner noted that the veteran was 
walking on the lateral aspect of his distal interphalangeal 
joint instead of on the plantar fat pad.  The diagnoses 
included painful feet secondary to calluses.  That same 
month, the veteran underwent craterization and saucering of 
bone about the lateral aspect of the distal phalanx of the 
left fifth toe.  In December 1997, he complained of left 
fifth toe swelling and redness, and he reported  that he had 
been standing on his feet for 10 hours a day for the last 
eight days while at his job at the post office.  He received 
follow-up treatment through January 1998, to include 
treatment of a postoperative infection.  In August 1999, he 
again sought treatment for left toe pain.  On examination, 
there was severe axial rotation, with large hyperkeratosis.  
The veteran was advised that he was developing a recurrent 
lesion and that he had also developed a hammertoe deformity.

VA outpatient treatment reports indicate that the veteran 
sought treatment for left fifth toe symptoms beginning in 
August 1999.  He was noted to have a left fifth hammer toe.  
An operative report notes that several rounds of conservative 
care had not been productive, and shows that he underwent 
amputation of his left fifth toe in January 2000.  

The veteran's service medical records do not show any 
treatment for left fifth toe symptoms, or diagnosis of a left 
fifth toe disorder.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the earliest evidence relevant to the claimed disability is 
dated in late 1997.  This is approximately five years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant underwent a left fifth toe amputation as a 
result of any injury or disease incurred during his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303. 

However, the primary argument advanced by the veteran is that 
his amputation of the left fifth toe is secondary to his 
service-connected disorder.  He has not provided a specific 
argument as to causation.  

The Board finds that this claim must be denied.  The veteran 
first began receiving treatment for left fifth toe symptoms 
in late 1997, and he reported standing on his feet for many 
hours a day while at his job at the post office.  Of 
particular note, there is no competent evidence of record to 
show that the veteran's left fifth toe amputation was caused 
or aggravated by his service-connected condition, which 
involves his right hip and right lower extremity.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's left fifth toe 
amputation was not due to, nor was it aggravated by, his 
service connected condition.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

C.  Arthritis of the Hips, Knees and Fingers

The Board initially notes that the veteran's claims include 
claims for his knees and hips, and that service connection is 
currently in effect for postoperative residuals, fracture, 
mid-shaft, right femur with retained rod and limitation of 
motion, right knee and right hip.  This disability has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2004).  
However, under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  In this case, the veteran does not 
appear to be receiving a separate rating for either a right 
hip or a right knee disorder, and under the circumstances, 
the Board has interpreted the hip and knee claims to 
encompass right knee and right hip disorders.  

The veteran's service medical records show that in April and 
May of 1991, he received treatment for right knee and right 
hip pain.  The veteran's history of ORIF (open reduction, 
internal fixation) of the right femur with a metallic rod was 
noted.  X-rays revealed a healed fracture of the femur, with 
calcifications at the proximal tip of the rod.  The veteran's 
separation examination report, dated in October 1991, shows 
that his "spine and other musculoskeletal" system, and his 
lower extremities, were clinically evaluated as normal.  The 
report notes a history of right knee and right hip pain, and 
that the veteran was unqualified to run or to go to the rifle 
range.  In an accompanying "report of medical history," the 
veteran denied having a history of "'trick' or locked knee, 
"arthritis, rheumatism or bursitis," or recurrent back 
pain.  He claimed to have a history of "swollen or painful 
joints," broken bones, and lameness.  



A VA joints examination report, dated in June 1992, shows 
that the veteran complained of right hip and knee pain.  On 
examination, his gait was normal, however, he limped when 
walking on heels or tiptoes.  The knees had no crepitus, 
effusion or instability.  The right knee had flexion to 130 
degrees and extension to 0 degrees, and the left knee had 
flexion to 145 degrees and extension to 0 degrees.  The 
examiner explained the discrepancy in flexion as due to an 
inability to completely flex the right hip.  The right hip 
had flexion to 90 degrees and extension to 10 degrees.  The 
left hip had flexion to 110 degrees and extension to 20 
degrees.  Internal and external rotation of the right hip 
were both to 0 degrees, and to 40 degrees, and 60 degrees for 
the left hip.  Abduction of each hip joint was to 40 degrees; 
adduction was to 25 degrees.  The diagnoses were status post 
fracture of the right femur with retained rod, and limitation 
of motion of the right hip and the right knee with pain on 
motion of the hip.  

A VA general medical examination report, dated in June 1992, 
shows that on examination, motor, sensory and deep tendon 
reflexes were all normal.  There was no relevant diagnosis.  

An August 2000 VA outpatient treatment report notes "has 
chronic DJD hands."  On examination, the hands had a normal 
range of motion with no edema.  The report notes "xr both 
hands osteopenia."  The assessments included (otherwise 
unspecified) DJD.  

A VA examination report, dated in September 2000, shows that 
the veteran reported that he was a postal employee and that 
he worked at a window.  On examination, the right knee had 
flexion to 130 degrees and extension to 0 degrees.  The left 
knee had flexion to 140 degrees and extension to 0 degrees.  
The right hip had 50 degrees of external rotation, 25 degrees 
of internal rotation, 115 degrees of flexion, 45 degrees of 
abduction, and 25 degrees of adduction.  The left hip had 60 
degrees of external rotation, 55 degrees of internal 
rotation, 135 degrees of flexion, 45 degrees of abduction, 
and 30 degrees of adduction.  The report states that X-rays 
of the right knee revealed "no pathological process."  The 
impression was postoperative residual, fracture, midshaft, 
right femur, with retained rod and limitation of motion 


of the right knee and hip.  The examiner concluded, "This 
patient shows an excellent functional result.  There is a 
restriction of the last few degrees at the level of the hip 
and the knee.  These would be areas that would be painful if 
the body actively called for a range of motion that the joint 
was not capable of doing.  In ordinary work activities, the 
patient should be able to perform.  I would describe his 
limitation as being mild relative to pain.  

Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran's service medical reports contain notations of 
right knee and right hip pain, but do not show that he was 
ever diagnosed with a hip disorder, a knee disorder, or a 
disorder involving the fingers.  As for the post-service 
medical evidence, none of this medical evidence shows that 
the veteran has been diagnosed with a hip disorder, or a knee 
disorder.  In this regard, the September 2000 VA examination 
report indicates that X-rays of the right knee revealed no 
pathological process.  The examiner stated that there is a 
restriction of the last few degrees at the level of the hip 
and the knee, and that these would be areas that would be 
painful if the body actively called for a range of motion 
that the joint was not capable of doing.  A distinct knee or 
hip disorder was not diagnosed.  In summary, without a 
pathology to which his knee pain or his hip pain, or 
limitation of motion, can be attributed, there is no basis to 
find a that there is a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Finally, although he has been 
afforded one diagnosis of DJD of the fingers (which has not 
been verified by X-ray), even assuming that he has arthritis 
of the fingers, the earliest evidence of this is dated in 
August 2000.  This is over eight years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent 


evidence of a nexus between arthritis of the fingers and the 
veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

D.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that he has 
bronchitis, amputation, right and left fifth toes, and 
arthritis of the hips, knees and fingers, that should be 
service connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed conditions and the veteran's service, or 
a service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for bronchitis, 
amputation, right and left fifth toes, and arthritis of the 
hips, knees and fingers, must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

IV.  Increased Rating

The veteran argues that an increased rating is warranted for 
his service-connected postoperative residuals, fracture, mid-
shaft, right femur with retained rod and limitation of 
motion, right knee and hip.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2004), the veteran's service medical records show that 
in September 1984, he sought treatment for right thigh pain 
and swelling, incurred while running to home plate during a 
baseball game.  That same month, he was diagnosed with a 
fracture of the right medial femur, and he underwent an open 
reduction, internal fixation (ORIF) of the right femur.  An 
April 1991 report noted complaints of right hip and right 
knee pain.  A September 1991 report notes that he was exempt 
from running and going to the rifle range.  The veteran's 
separation examination report noted that he had complaints of 
right hip and right knee pain.  A June 1992 VA joints 
examination report noted that there was a significant 
postfracture deformity of the right femur with intramedullary 
rod in place, specifically, there was remodeling with 
cortical thickening, sclerosis and mottling at the fracture 
site.  On examination, the right knee had flexion to 130 
degrees and extension to 0 degrees, and the left knee had 
flexion to 145 degrees and extension to 0 degrees.  The right 
hip had flexion to 90 degrees and extension to 10 degrees.  
The left hip had flexion to 110 degrees and extension to 20 
degrees.  The diagnoses were status post fracture of the 
right femur with retained rod, and limitation of motion of 
the right knee and right hip, with pain on motion of the hip.  

In July 1992, the RO granted service connection for 
postoperative residuals, fracture, mid-shaft, right femur 
with retained rod and limitation of motion, right knee and 
hip, evaluated as 20 percent disabling.  In July 2000, the 
veteran filed his claim.  In June 2001, the RO denied the 
claim.  The veteran appealed the issue of entitlement to an 
increased rating.

The RO has evaluated the veteran's service-connected 
postoperative residuals, fracture, mid-shaft, right femur 
with retained rod and limitation of motion, right knee and 
hip, as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5255.  Under DC 5255, a 20 percent 
evaluation is warranted for: Femur, impairment of: Malunion 
of: with moderate knee or hip disability.  A 30 percent 
evaluation is warranted for: Femur, impairment of: Malunion 
of: with marked knee or hip disability.  

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate 
II.  The standard range of motion for the hip is flexion to 
125 degrees and extension to 0 degrees, and abduction from 0 
degrees to 45 degrees.  Id.

The medical evidence includes VA outpatient treatment 
reports, dated between 1999 and 2000, reports from NLRFPC, 
dated between 1996 and 2000, and a September 2000 VA 
examination report.  The Board notes that the VA outpatient 
treatment reports, and the NLRFPC reports do not contain any 
relevant findings.

The VA examination report, dated in September 2000, shows 
that on examination, the right knee had flexion to 130 
degrees and extension to 0 degrees.  The left knee had 
flexion to 140 degrees and extension to 0 degrees.  The right 
hip had 50 degrees of external rotation, 25 degrees of 
internal rotation, 115 degrees of flexion, 45 degrees of 
abduction, and 25 degrees of adduction.  The left hip had 60 
degrees of external rotation, 55 degrees of internal 
rotation, 135 degrees of flexion, 45 degrees of abduction, 
and 30 degrees of adduction.  The report states that X-rays 
of the right knee revealed "no pathological process."  The 
impression was postoperative residual, fracture, midshaft, 
right femur, with retained rod and limitation of motion of 
the right knee and hip.  

The Board finds that the findings do not support a rating in 
excess of 20 percent under DC 5255.  Specifically, the 
September 2000 VA examination report shows that the veteran's 
left knee had a full range of motion, that his right knee had 
full 


extension and a loss of ten degrees of flexion, that his 
right hip had a loss of about ten degrees of flexion, and a 
full range of abduction, and that his left hip had more than 
a full range of flexion and a full range of abduction.  See 
generally 38 C.F.R. § 4.71a, Plate II (standard ranges of 
motion for the knee and hip).  The Board further notes that 
the veteran's right and left hip flexion appear to have 
improved since the June 1992 VA examination, and the ranges 
of motion in the knees are essentially unchanged since that 
time.  In summary, in the Board's judgment, the findings are 
not representative of a  marked knee or hip disability.  
Therefore, the Board finds that there is no basis for a 
rating in excess of 20 percent under DC 5255.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
20 percent is warranted under these regulations.  See Deluca 
v. Brown , 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  That is, while the veteran's 
right hip and right knee are symptomatic, including some 
limitation of motion with pain on extreme ranges of motion, 
there is no clinical indication that his symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  In this regard, 
the September 2000 VA examiner stated, "This patient shows 
an excellent functional result.  There is a restriction of 
the last few degrees at the level of the hip and the knee.  
These would be areas that would be painful if the body 
actively called for a range of motion that the joint was not 
capable of doing.  In ordinary work activities, the patient 
should be able to perform.  I would describe his limitation 
as being mild relative to pain."  Accordingly, a rating in 
excess of 20 percent is not warranted, even with 
consideration of the veteran's pain symptoms.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under DC 5252, 
limitation of flexion of either thigh to 20 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, DC 5252 (2004).  
However, the September 2000 VA examination report shows that 
the veteran's right hip had flexion to 115 degrees, and that 
his left hip had flexion to 135 degrees.  Therefore, the 
criteria for a rating in excess of 20 percent under DC 5252 
have not been met.  


ORDER

Service connection for bronchitis is denied.

Service connection for amputation, right fifth toe, is 
denied.

Service connection for amputation, left fifth toe, is denied.

Service connection for arthritis of the hips, knees and 
fingers is denied.

A rating in excess of 20 percent for postoperative residuals, 
fracture, mid-shaft, right femur with retained rod and 
limitation of motion, right knee and hip, is denied. 


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


